ISSUER FREE WRITING PROSPECTUS Filed Pursuant to Rule 433 Registration Statement No. 333-199966 Dated November 7, 2014 JPMorgan Chase & Co. Buffered Return Optimization Securities Linked to the S&P 500 ® Index due on or about November 17, 2016 Investment Description Buffered Return Optimization Securities, which we refer to as the Securities, are unsecured and unsubordinated debt securities issued by JPMorgan Chase & Co. (JPMorgan Chase), with a return linked to the performance of the S&P 500 ® Index (the Index). If the Index Return is positive, JPMorgan Chase will repay your principal amount at maturity plus pay a return equal to the Index Return times the Multiplier of 1.50, up to the Maximum Gain of at least 15.75%, which will be finalized on the Trade Date and provided in the pricing supplement.
